                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                      NO. 5:10-HC-2094-BO



 SHEROD HASTINGS MAIR,                       )
                                             )
                Petitioner,                  )
                                             )
       v.                                    )                        ORDER
                                             )
 DR. TOM MILARY, et al.,                     )
                                             )
                Respondents.                 )



       On May 21, 2010, petitioner, a federal detainee, petitioned this court for a writ of habeas

corpus pursuant to 28 U.S.C. § 2241. On April 20, 2011, the court dismissed this action without

prejudice on initial review. The matter now is before the court on petitioner's motion to reopen this

action (DE 12). Petitioner's motion states as follows: "[S]ince the Navy transferred my case to the

[Feds], I would like to reopen the case of Sherod Mair v. Hester Barber. I am suing for 23 million

for being set up by her and the Navy and being medicated wrongly." See (DE 12). A petitioner may

not recover monetary damages in a petition for a writ of habeas corpus. See Preiser v. Rodriguez,

411 U.S. 475, 494 (1973); McKinney-Bey v. Hawk-Sawyer, 69 F. App'x 113 (4th Cir. 2003).

Petitioner, additionally, has not presented any grounds to warrant reopening this action. Thus,

petitioner's motion (DE 12) is DENIED.

       SO ORDERED, this the _J_ day of October, 2019.
